Per Curiam.
Appeal by the plaintiff from a judgment rendered in his favor against the defendants. The action was brought for the recovery of $124.96 as damages for the conversion of 104 window sashes. The court rendered judgment in the following terms: “ Plaintiff to have possession of the property, or defendants to.pay plaintiff $124.96 damages, $3 costs, $2.72 prospective costs, and $15 extra costs, making a total of $145.68.” The conversion of the property and the damages were proved, and the plaintiff was entitled to a money judgment simply for $124.96 and the proper costs.
The judgment is reversed and judgment is directed for plaintiff for the sum of $124.96, together with three dollars costs and two dollars and seventy-two cents prospective costs and the costs of this appeal.
Present: Gildeesleeve, Fitzgebald and Davis, JJ.
Judgment reversed and judgment directed for plaintiff for $124.96 together with three dollars costs and two dollars and seventy-two cents prospective costs and costs of this appeal.